99 N.J. Super. 223 (1968)
239 A.2d 248
FRANK H. SCHWARTZ AND LOUISE SCHWARTZ, PLAINTIFFS-RESPONDENTS,
v.
JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANY, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued February 5, 1968.
Decided February 14, 1968.
Before Judges GAULKIN, LEWIS and KOLOVSKY.
*224 Mr. Edward J. Russo argued the cause for defendant-appellant (Messrs. Nugent, Russo & Tumulty, attorneys).
Mr. Frederick Klaessig argued the cause for plaintiffs-respondents.
PER CURIAM.
The facts of the case and the terms of the policy are set forth in Judge Botter's opinion reported in 96 N.J. Super. 520 (Law Div. 1967). He concluded "Since the facts before the court are not in dispute in material respects, plaintiffs' motion for judgment could have been granted as a matter of law." We agree and affirm.
Since plaintiffs' motion for judgment should have been granted, it is not necessary to discuss defendant's contention that the trial court erred in the manner of its use of R.R. 4:50-1 and 2 in submitting the case to the jury.
Affirmed.